Citation Nr: 1640831	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  14-25 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for spondylosis of the spine. 

4.  Entitlement to service connection for bilateral hydroceles and epidermal cysts.

5.  Entitlement to service connection for a bilateral foot condition.

6.  Entitlement to service connection for hairy cell leukemia, to include as due to exposure to asbestos.

7.  Entitlement to service connection for a sinus condition, to include as due to exposure to asbestos. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from November 1962 to November 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The issues of service connection for hairy cell leukemia, and a sinus condition are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required. 


FINDINGS OF FACT

1.   Tinnitus was not present in service and there is no probative evidence linking it to service.

2.   The Veteran's hearing loss was not present in service and there is no probative evidence linking it to service. 

3.   The Veteran's spondylosis was not present in service and there is no probative evidence linking it to service. 

4.   The Veteran's bilateral hydroceles and epidermal cysts were not present in service and there is no probative evidence linking them to service. 

5.   The Veteran's pes planus, which was noted at service entrance, did not worsen during his service and there is no probative evidence linking his hallux valgus to service. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.   The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.   The criteria for service connection for spondylosis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.   The criteria for service connection for bilateral hydroceles and epidermal cysts are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.   The criteria for service connection for a foot condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.


II.   Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, service connection may also be granted for certain enumerated chronic diseases, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

(a)   Tinnitus

The Veteran contends that he has experienced what sounds like crickets in his ears for "quite some time" and that this sound, which has been diagnosed as tinnitus, was caused by his active duty service. 

Facts

The Veteran service treatment records do not contain any complaints, diagnoses, or treatment for tinnitus.  On the Veteran's separation report of medical history in September 1964, the Veteran indicated he did not experience any ear trouble. 

The Veteran has reported service noise exposure.  The Veteran's DD214 shows that his primary specialty was a radio teletype operator. 

Private treatment records from March 2006 indicate that the Veteran complained of hearing crickets in both of his ears.  The Veteran asserted that it had been going on about a month and that it started and then stopped and then it started again the next day and didn't go away.  The Veteran reported that he thought it was in both ears, but he was not able to localize it.  The examiner noted that the Veteran had a history of some noise exposure but never hunted or drove for a long time with the window down.  On examination, the Veteran's tympanic membranes were intact and mobile and his canals were clear.  The examiner noted that the Veteran had a little TMJ click on the left.  The Veteran's audiogram showed sloping sensorineural hearing loss in both ears.  His speech discrimination score was 88% in the left ear and 100% in the right.  The impression was that the Veteran had some sensorineural hearing loss.  The examiner opined that he thought most of the Veteran's ringing may be caused from the TMJ problem. 

VA treatment records from December 2011 indicate that the Veteran requested a hearing examination and reported having ringing in his ears "for a good while". 

In a January 2012 statement, the Veteran asserted that for many years, he had been experiencing a persistent ringing or cricket like sound in his ears and head.  The Veteran reported that the only time he had been exposed to loud close up noises was when he was in the Army.  The Veteran reported that while in the Army, he did about 22 months in the field of communication (radio, teletype and voice) using the head phone, teletype, and experienced occasional close up gunfire, which he believes is what caused his tinnitus.

On VA examination in August 2012, the Veteran reported that he experiences recurrent tinnitus.  The examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner indicated that enlistment and separation examinations revealed normal hearing acuity bilaterally with no significant threshold shifts and the Veteran's claims file contained no complaint, diagnosis, or treatment for tinnitus during military service.  The examiner concluded that there was insufficient evidence available to render an opinion as to the etiology of the Veteran's reported bilateral tinnitus without resorting to speculation. 

In a June 2014 statement, the Veteran asserted that his exposure to acoustic trauma is competent and sufficient evidence to link and prove the connection between his tinnitus and his active duty service.  The Veteran stated that this type of damage goes unnoticed for many years and the military was the only time he was exposed to such unusual close and loud noises or continuous noises directly into his ears for an extended period of time. 

Analysis

At the outset, the Board notes that the Veteran has a current diagnosis of tinnitus, as evidenced by his August 2012 VA examination.  Additionally, the Veteran's DD214 shows that he served in the Army as a Radio Operator, which is consistent with moderate noise exposure probability.  Therefore, the first and second requirements for service connection are met. 

As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between the Veteran's current tinnitus and his active duty service.

The Veteran's service treatment records document no complaints, findings, or diagnoses pertinent to tinnitus.  In this instance, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  See Buchanan v. Nicholson, 451 F.3d 1441 (Fed. Cir. 2006).  Here, the Veteran reported in March 2006 that his tinnitus began one month prior.  Importantly, a review of the Veteran's claims file reveals that he has not asserted that his tinnitus first manifested directly after his exposure to acoustic trauma during service or within one year of service.  With regard to the Veteran's lay statements as to the etiology of his tinnitus, the Veteran is not competent to attribute his tinnitus to any instance of his military service because he has not demonstrated that he is an expert in determining the etiology and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements linking his current tinnitus to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his tinnitus and his opinion on such matter is not probative.  The Board additionally notes that the Veteran does not allege that he had ringing in his ear since service or within one year of service; or continuity of symptomatology. 

The Board notes that on VA examination in August 2012, the Veteran reported that he experiences recurrent tinnitus.  The examiner indicated that enlistment and separation examinations revealed normal hearing acuity bilaterally with no significant threshold shifts and the Veteran's claims file contained no complaint, diagnosis, or treatment for tinnitus during military service.  The examiner concluded that there was insufficient evidence available to render an opinion as to the etiology of the Veteran's reported bilateral tinnitus without resorting to speculation.  As such, this examination tends neither to prove nor disprove the Veteran's claim. 

Private treatment records from March 2006, associate the Veteran's tinnitus with his TMJ, although not definitively.  

In this case, there is no probative evidence of a nexus between the Veteran's tinnitus and his service.  The Veteran's service treatment records are silent as to the condition, it was not shown in any record for decades after service, he has not asserted that he has had it since service, and no medically trained person has expressed the view that it is related to service.  The only evidence suggesting a nexus to service is the Veteran's lay statements of etiology, which he is not competent to provide.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

(b) Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma he experienced in service. 

Facts

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to hearing loss.

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  

Private treatment records from March 2006 indicate that the Veteran's audiogram showed sloping sensorineural hearing loss in both ears.  His speech discrimination score was 88% in the left ear and 100% in the right.  The impression was that the Veteran had some sensorineural hearing loss.

The Veteran was afforded a VA examination in August 2012.  On the audiological evaluation in August 2012, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
55
LEFT
25
25
35
50
55

The results from the August 2012 VA examination demonstrate current bilateral hearing loss as it is defined by VA regulation.

The August 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the Veteran's enlistment and separation exams revealed normal hearing acuity bilaterally with no significant threshold shifts and based on the available evidence it is not likely that the Veteran's bilateral hearing loss is caused by or a result of military service.

Analysis

Here, the results from the August 2012 VA examination demonstrates current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  Additionally, the Board has conceded acoustic trauma.

Therefore, the remaining question is whether a medical nexus exists between the Veteran's current bilateral hearing loss and the Veteran's in-service noise exposure.

The August 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the Veteran's enlistment and separation exams revealed normal hearing acuity bilaterally with no significant threshold shifts and based on the available evidence it is not likely that the Veteran's bilateral hearing loss is caused by or a result of military service.  While 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, the plain logic of the VA examiner's opinion was that were hearing loss due to in-service noise exposure, it would have been seen in service.  As hearing acuity was normal in service, the examiner's conclusion is that the current hearing loss first seen years after service is unrelated to service.    

Here the only evidence linking hearing loss to service consists of the Veteran's contentions.  The Veteran's statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  Rather, this is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his hearing loss and his opinion on this matter is not probative.

In this case, the greater weight of the evidence is against the claim and service connection for hearing loss is not warranted.  


(c) Spondylosis

The Veteran's service treatment records indicate that on pre-induction, the Veteran's spine was normal.  On his report of medical examination on separation in September 1964, the Veteran's spine was noted to be normal.  

The Veteran's service treatment records noted complaints of back pain in January 1964 and June 1964.  

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he has experienced low back pain since service which occurs daily.  The location of the pain is the low and mid back without radiation.  The Veteran reported that the pain is severe; however, he did not have any incapacitating episodes in the 12 months prior requiring bed rest or treatment by a physician.  The Veteran reported that he does not experience numbness, stiffness, fatigue, weakness, or decreased motion.  The Veteran reported that he must have hurt his back in service but could not name the specific injury.  Inspection of the spine, limbs, posture, gait, position of the head, and curvature of the spine revealed a flattened lumbosacral spine area.  Range of motion testing of the cervical spine revealed: forward flexion from 0 to 30 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, right and left rotation from 0 to 60 degrees, right and left lumbar forward flexion from 0 to 70 degrees, extension from 0 to 15 degrees, lateral flexion from 0 to 15 degrees right and left, and rotation from 0 to 15 degrees, right and left.  There was no objective evidence of pain, spasm, weakness, atrophy or guarding.  The Veteran did report some tenderness to palpitation to the low lumbar spine area.  X-rays revealed spondylosis of the cervical and lumbar spines.  The diagnosis was spondylosis of the spine.  The examiner opined that the Veteran's spine condition is not caused by nor secondary to military service.  The examiner indicated that the Veteran's discharge physical examination was normal and the Veteran's C-file did not reflect that he was treated for a chronic or recurrent back condition while on active duty or in the presumptive period thereafter.  The Veteran's medical history which he filled out in September 1964 indicates that the Veteran denied arthritis or rheumatism and denied bone, joint, or other deformity.  The examiner stated that due the absence of complaints relating to the spine, he must conclude that the Veteran's current spine condition is related to the aging process and not related to military service. 

Analysis

The Veteran has a current diagnosis of spondylosis as evidenced by his March 2011 VA examination.  Additionally, the Veteran's service treatment records noted complaints of back pain in January 1964 and June 1964.  Therefore, the first and second elements of service connection are met.

With regard to the third, so called "nexus" element, the Board notes that the only competent evidence of record addressing the question, the VA examiner's opinion, is adverse.  The examiner reasoned that were the current diagnosis related to in-service complaints, the Veteran's disability was of such a nature that there would be documentary evidence of chronic complaints in service.  As there were none, the conclusion is there is no link between service and present disability.  In this regard, while the absence of records may not necessarily establish the absence of complaints, here the Veteran established during service that he sought out medical care when complaints of a medical nature arose.  Since he sought no additional care for back complaints in service, it is reasonable to conclude there were none.  As such, the service records tend to contradict the current assertions of daily pain since service.  The Board considers the records contemporaneous with service to be a more accurate portrayal of the state of the Veteran's health at that time, than his assertions made in the context of claim for benefits years later.  Since these records do not show daily back complaints, the Board accords minimum probative value to the Veteran's contentions that he had them, and greater weight to the examiner's conclusions.  

As the only evidence of a nexus to service is the Veteran's lay statements, and he is not shown to possess the expertise to competently opine on the cause of back disability, the greater weight of the evidence is against the claim.  Accordingly, service connection for spondylosis of the spine is not warranted.  

(d) Bilateral hydroceles and epidermal cysts

The Veteran contends that he had numerous sick call incidents of pain and swelling of his testes in-service.  The Veteran stated that he had treatment of this condition in service and continues to experience pain and discomfort even today. 

Facts

On the Veteran's induction report of medical history in November 1962, it was noted that the Veteran's only complaint was that he experienced occasional soreness in his testes.  The Veteran's November 1962 report of medical examination did not note any issues related to the Veteran's testes.  In March 1963, it was noted that the Veteran experienced pain in his testicles.  In January 1964, tenderness in his left testicle was noted.  The examiner stated that the Veteran had a one year history of pain in his left testicle and had been on a sick call repeatedly.  The Veteran's physical examination tests were normal with no pathology.  The examiner indicated that there was no hernia.  The Veteran was again seen in March 1964 with complaints of painful testes.  The examiner noted that he had been examined repeatedly and there was no pathology noted.  The Veteran's physical examination was again normal.  In July 1964, an intravenous pyelogram (IVP) was conducted and came back normal. 

The Veteran was afforded a VA examination in March 2011.  Inspection and palpation of the penis, testicles, epididymis and spermatic cord, revealed bilateral varicocele.  The Veteran's testes were of normal size and consistency.  Peripheral pulses were normal with no fistulas.  The diagnosis was bilateral hydroceles and bilateral epidermal cysts.  The examiner opined that the Veteran's conditions are not caused by nor secondary to military service.  The examiner indicated that the Veteran was examined multiple times on active duty because of complaints of left testicle pain.  The Veteran was afforded an IVP and physical examination and no pathology was found.  The examiner stated that the Veteran does not have any evidence in the presumptive period after military service identifying any genitourinary condition and therefore he must conclude that the Veteran's testicle condition, including the bilateral hydroceles and the bilateral epidermal cysts, was not caused by nor secondary to his military service.  The examiner based his opinion after viewing the Veteran's physical examination and testing while on active duty and additionally noted that on the Veteran's discharge physical and history when he left service, the Veteran denied rupture and neuritis and the physical examination was normal.

On his notice of disagreement filed in January 2012, the Veteran indicated that he had many slips and falls in service, which resulted in him injuring his testes.  Specifically, the Veteran asserted that he landed straddle on a limb and his testes were trapped between his 185 pound body and a limb.  The Veteran asserted that he continued to experience pain since then while walking, sitting, and driving and also felt pain in his lower stomach.  The Veteran asserted that he went to see a doctor but the doctor wanted to operate and remove the Veteran's testes at which time he declined. 

Analysis

First, the Veteran has a current diagnosis of bilateral hydroceles and epidermal cysts.  See March 2011 VA examination.  Thus, the first element of service connection is met. 

In regard to an in-service injury, when an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn, 25 Vet. App. at 234.

Here, the Veteran's pre-service testes pain was mentioned in his November 1962 report of medical history but not on his entrance examination.  Thus, the presumption of soundness applies here.   

The only competent evidence addressing whether current disability is related to service is the VA examination in March 2011.  The examiner indicated there was no nexus to service.  The examiner based his opinion after viewing the Veteran's physical examination and testing while on active duty and additionally noted that on the Veteran's discharge physical and history when he left the service, he denied rupture and neuritis and the physical examination was normal.  As the VA examiner's opinion was based on examination of the Veteran, and a thorough review of the claims file, it is probative evidence against the claim.    

The Board acknowledges the Veteran's lay assertions, specifically, that his many falls in service is what caused his testicle disability.  The Veteran's statements linking his current bilateral hydroceles and epidermal cysts to his military service are not within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, in rendering their medical opinion, the examiner relied on x-ray and physical examination as well as his medical expertise.  As the Veteran has not demonstrated he has the expertise necessary to make such a determination, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his bilateral hydroceles and epidermal cysts and his statements on such matter are not probative.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hydroceles and epidermal cysts, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

(e) Foot Condition

The Veteran contends that constant exposure to extreme of cold and heat, as well as ill-fitting foots in service, aggravated his preexisting flat feet.  The Veteran additionally contends that his flat feet caused significant compression of his feet and contributed to the development of calluses and bunions.


Facts

Service treatment records from November 1962, specifically the Veteran's enlistment examination, note asymptomatic pes planus.  On the Veteran's report of medical examination on separation, the Veteran's feet were noted as normal.  Additionally, on his separation report of medical history in September 1964 the Veteran indicated that he did not experience any foot trouble.

The Veteran was afforded a VA examination for his feet in March 2011.  The Veteran reported pain rated at 3 on a scale of 1 to 10 and indicated that symptoms are worse on prolonged standing and walking.  The Veteran reported that he does not have flare-ups but complained of chronic daily bilateral pain.  The Veteran indicated that he does not have a history of hospitalizations or surgery and that the condition does not affect his usual occupation.  The Veteran reported that he injured his feet in the service during field training exercise in Germany and that his feet god cold and that he must have had frostbite.  On examination, the examiner noted that there was no objective evidence of painful motion, edema, instability, or weakness.  The examiner noted tenderness at the first metatarsal area and at his bunion area.  X-rays of both feet were taken and the diagnoses were bilateral flat feet and bilateral hallux valgus with flexion deformities digits 2 through 5 and calcaneal spurring.  The examiner noted that there was no diagnosis for a cold injury.  After physical examination and reviewing the Veteran's file, the examiner opined that the Veteran's foot condition is neither caused by nor secondary to military service.  The examiner stated that the Veteran's discharge history was negative for foot complaint and the Veteran denied foot trouble.  The Veteran was noted to have asymptomatic flat feet on his induction physical.  The examiner concluded that he did not see any service medical records where the Veteran complained of foot pain or frostbite.  The examiner additionally found that he did not see any complaints of painful feet, frostbite or any type of complaints related to the feet within the presumptive period and therefore he must conclude that the Veteran's asymptomatic pes planus was not aggravated or caused by military service.  The examiner further concluded that the Veteran's bilateral bunions were not caused by nor secondary to military service in view of a lack of complaints related to his bunion condition. 

Bunions

With regard to the Veteran's feet, in addition to the Veteran's claim for service connection of his pes planus, which will be discussed below, the Board again notes that the Veteran's service treatment records do not contain any treatment, complaints, or diagnoses related to bunions.  The Veteran also alleges that he experiences pain in his feet, but his post-service medical records have been largely silent on this point.  However, in March 2011, the Veteran underwent x-ray examination of his feet, which showed bilateral hallux valgus with flexion deformities digits 2 through 5 and calcaneal spurring. 

After physical examination and reviewing the Veteran's file, the March 2011 examiner opined that the Veteran's foot condition is neither caused by nor secondary to military service.  The examiner stated that the Veteran's discharge history was negative for foot complaint and the Veteran denied foot trouble.  The Veteran was noted to have asymptomatic flat feet on his induction physical.  The examiner concluded that he did not see any service medical records where the Veteran complained of foot pain or frostbite.  The examiner concluded that the Veteran's bilateral bunions were not caused by nor secondary to military service in view of a lack of complaints related to his bunion condition. 

The Board acknowledges the Veteran's lay assertions, specifically, that his bunion condition was caused by ill-fitting boots and extreme heat and cold in service.  The Veteran's statements linking his current foot condition and service are not within the realm of knowledge of a lay person.  Rather, such is a complex question that requires expertise.  As the Veteran has not demonstrated he has the expertise necessary to make such a determination, the Board finds that the Veteran is not competent to render an opinion regarding the etiology of his bunion condition and his statements on such matter are not probative.

The June 2014 examiner constitutes the only competent medical evidence as to any relation between the Veteran's current disorders of the feet and his military service.  As such, the Board again finds insufficient evidence to conclude that the Veteran's current disorders of the feet are at least as likely as not related to the Veteran's service, and so this claim too must be denied.

Pes Planus

In regards to the Veteran's claim for service connection of his pes planus, the Board notes initially that the Veteran's induction examination, which is included in the record, contained a notation from the medical examiner that the Veteran's feet were abnormal due to bilateral third degree pes planus.  As such, the Veteran's pes planus is found to be a preexisting medical condition at the time he entered service. Therefore, if there was an increase in the disability during service, (not simply a flare up) service connection would be presumed, unless there has been a specific finding that the increase in disability is due to the natural progress of the disease. 

The Veteran's service treatment records do not contain any treatment or complaints related to the Veteran's pes planus.  Additionally, on his separation report of medical history, the Veteran indicated that his feet were normal.  Recently, the Veteran reports that he experiences pain related to his pes planus. 

Current records reflect the presence of bilateral hallux valgus and pes planus.  After physical examination and reviewing the Veteran's file, the examiner opined that the Veteran's foot condition is not caused by nor secondary to military service.  The examiner stated that the Veteran's discharge history was negative for foot complaint and the Veteran denied foot trouble.  The Veteran was noted to have asymptomatic flat feet on his induction physical.  The examiner concluded that he did not see any service medical records where the Veteran complained of foot pain.  The examiner additionally found that he did not see any complaints of painful feet, frostbite or any type of complaints related to the feet within the presumptive period and therefore he must conclude that the Veteran's asymptomatic pes planus was not aggravated or caused by military service.  Given this evidence the Board finds that the weight of the evidence indicates that the Veteran's pes planus did not worsen during his military service.  The Board finds the March 2011 VA examiner's highly probative as it is based upon a review of the Veteran's service treatment records, which do not document any foot complaints at all, let alone any appreciable worsening of the Veteran's pes planus while in service.  Additionally, the Board finds it highly probative that the Veteran specifically indicated that he had normal feet on separation from service. 

Because the weight of the evidence indicates that the Veteran's pes planus did not worsen during his service, the Board finds that the "benefit of the doubt" rule does not apply and the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for spondylosis is denied.

Entitlement to service connection for bilateral hydroceles and epidermal cysts is denied.

Entitlement to service connection for a bilateral foot condition is denied.


REMAND

The Veteran's contends that his sinus condition as well as his hairy cell leukemia are a result of asbestos exposure in-service.

VA adjudication manuals provide that where service-connection is requested for a disability involving asbestos exposure, as in this case, VA must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, whether development has been accomplished sufficient to determine if the veteran was exposed to asbestos either before or after service, and whether a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors. M21-1, Pt. IV, Subpt. ii, Ch. 2, Sec. C.  The Board notes that here, although the RO requested any service records that showed exposure to asbestos; and information from the Veteran regarding where he was exposed, (to which he replied), no formal finding was rendered to whether or not the Veteran was in fact exposed to asbestos; therefore, the record does not show that the RO complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the RO must assure that these guidelines are followed.   

Also, if the Veteran's records confirm his contentions of exposure to asbestos while in service, an opinion should be obtained to determine whether his claimed disorders are linked to asbestos exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.   With any necessary assistance from the Veteran, obtain and associate with the claims file all updated treatment relating to sinusitis and hairy cell leukemia.   

2.  The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos be completed, to include making formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so, the extent of such exposure.

3.  If the Veteran is found to have been exposed to asbestos, an addendum medical opinion should be obtained to ascertain whether the claimed disabilities are due to the in-service asbestos exposure.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sough on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









 indicate that the Veteran complained of hearing crickets in both of his ears.  The Veteran asserted that it had been going on about a month and that it started and then stopped and then it started again the next day and didn't go away.  The Veteran reported that he thought it was in both ears, but he was not able to localize it.  The examiner noted that the Veteran had a history of some noise exposure but never hunted and never drove for a long time with the window down.  On examination, the Veteran's tympanic membranes were intact and mobile and his canals were clear.  The examiner noted that the Veteran had a little TMJ click on the left.  The Veteran's audiogram showed sloping sensorineural hearing loss in both ears.  His speech discrimination score was 88% in the left ear and 100% in the right.  The impression was that the Veteran had some sensorineural hearing loss.  The examiner opined that he thought most of the Veteran's ringing may be caused from the TMJ problem.  

The Board notes that generally, medical evidence that is speculative, general or inconclusive in nature usually cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Indeed, saying something "could" be related to service is akin to just as well saying it "could not" be related and, therefore, is insufficient reason to grant service connection, but also similarly to deny it.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Therefore, the Board affords the opinion of the March 2006 examiner little probative weight. 

Therefore, in this instance, the record does not provide a nexus between the Veteran's tinnitus and his service.  Adequate VA efforts have been taken to obtain a valid nexus opinion, however, as noted above, an opinion could not be provided without resort to speculation as there was insufficient evidence.  

As VA has obtained all records necessary to decide the claim and the evidence remains insufficient to provide a medical opinion as to the etiology of the Veteran's tinnitus, the Board does not find probative evidence that the Veteran's current tinnitus was incurred in or a result of service.  




the Veteran was afforded a VA examination in March 2011.  The Veteran reported that he has experienced low back pain since service which occurs daily.  The location of the pain is the low and mid back without radiation.  The Veteran reported that the pain is severe; however, he did not have any incapacitating episodes in the 12 months prior requiring bed rest or treatment by a physician.  The Veteran reported that he does not experience numbness, stiffness, fatigue, weakness, or decreased motion.  The Veteran reported that he must have hurt his back in service but could not name the specific injury.  Inspection of the spine, limbs, posture, gait, position of the head, and curvature of the spine revealed a flattened lumbosacral spine area.  Range of motion of the cervical was: forward flexion from 0 to 30 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, right and left rotation from 0 to 60 degrees, right and left lumbar forward flexion from 0 to 70 degrees, extension from 0 to 15 degrees, lateral flexion from 0 to 15 degrees right and left, and rotation from 0 to 15 degrees right and left.  There was no objective evidence of pain, spasm, weakness, atrophy or guarding.  The Veteran did report some tenderness to palpitation to the low lumbar spine area.  X-rays revealed spondylosis of the cervical and lumbar spines.  The diagnosis was spondylosis of the spine.  The examiner opined that it was his opinion that the Veteran's spine condition is not caused by nor secondary to military service.  The examiner indicated that the Veteran's discharge physical examination was normal and the Veteran's C-file did not reflect that he was treated for a chronic or recurrent back condition while on active duty or in the presumptive period thereafter.  The Veteran's medical history which he filled out in September 1964 indicates that the Veteran denied arthritis or rheumatism and denied bone, joint, or other deformity.  The examiner stated that due the absence of complaints relating to the spine, he must conclude that the Veteran's current spine condition is related to the aging process and not related to military service.  As the VA examiner's opinion was based on examination of the Veteran, a thorough review of the claims file, and also provided adequate rationale for the opinion provided, the Board affords this examination great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that it is the factually accurate, fully articulated, sound reasoning that contributes to the probative value of a medical opinion).  

The only other evidence


.  Specifically, on his July 2014 VA Form 9, the Veteran stated that he was involved in running communication lines from one locality to another, which involved climbing telephone poles to run the lines.  The Veteran contends that this caused his back condition.  Here, the Veteran is competent, as a lay person, to report that which he has personal knowledge.  He is competent to report his job duties while in the Army and is competent to say that he had many back complaints while in-service.  However, the Veteran's statements linking his current spondylosis, which was diagnosed 47 years after service, to his military service is not within the realm of knowledge of a lay person.  Rather, such is a complex question that requires expertise which the Veteran has not demonstrated he has.  Specifically, it involves the impact back strain can have on the spine 47 years later.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his spondylosis and his opinion on such matter is not probative.

Therefore, as there is no other medical evidence to the contrary, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for spondylosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


and can only be rebutted by clear and unmistakable evidence that the Veteran's testicle disability preexisted service and was not aggravated by service.  As there is not clear and unmistakable evidence that the Veteran's testicle disability preexisted service and was not aggravated by service, the Board will determine whether the Veteran is entitled to service connection on a direct basis. 

The Veteran was afforded a VA examination in March 2011.  On physical examination, inspection and palpation of the penis, testicles, epididymis and spermatic cord revealed bilateral varicocele.  The Veteran's testicles were of normal size and consistency.  Peripheral pulses were normal with no fistulas.  The diagnoses were bilateral hydroceles and bilateral epidermal cysts.  The examiner opined that the Veteran's conditions are not caused by nor secondary to military service.  The examiner indicated that the Veteran was examined multiple times on active duty because of complaints of left testicle pain.  The Veteran was afforded an IVP and physical examination and no pathology was found.  The examiner indicated that the Veteran does not have any evidence in the presumptive period after military service identifying any genitourinary condition and therefore he must conclude that the Veteran's testicle condition including the bilateral hydroceles and the bilateral epidermal cysts were not caused by nor secondary to his military service.  



















Department of Veterans Affairs


